DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MARK DEFNER on 17 August 2022.
The application has been amended as follows: 

1. (Currently Amended) A method of administering a therapeutic agent to a central nervous system (CNS) of a subject comprising:
	injecting a therapeutic agent into a first cerebrospinal fluid (CSF) region of the subject;
	the therapeutic agent comprising a biologic agent;
	establishing fluid communication between a fluid reservoir and a second cerebrospinal fluid (CSF) region of the subject, a fluid within the fluid reservoir having a hydraulic pressure maintained at [[an]] a baseline intracranial pressure; and
	infusing a hyperosmotic fluid systemically.

13. (Canceled)

14. (Currently Amended) The method of claim 1, further comprising maintaining the fluid in the fluid reservoir to have a hydraulic pressure from about 5 cm to about 20 cm H2O above central venous pressure, and at 

39. (Currently Amended) A method of administering a therapeutic agent to a central nervous system (CNS) of a subject comprising:
	injecting a therapeutic agent into a first cerebrospinal fluid (CSF) region of the subject, the therapeutic agent comprising a polynucleotide;
	inducing convective flow to transport the therapeutic agent directly from the first CSF region into the parenchyma by:
		establishing fluid communication between a fluid reservoir and a second cerebrospinal fluid (CSF) region of the subject, a fluid within the fluid reservoir having a hydraulic pressure maintained a baseline intracranial pressure; and
		infusing a hyperosmotic fluid systemically.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest analogous prior art has been made of record. The prior art fails to disclose, suggest, or otherwise obviate a method of administering a biologic agent, such as a polynucleotide, to a CSF region of a patient, whereby uptake/transport/distribution of the agent is enhanced via a combination of a system delivery of a hyperosmotic fluid as well as providing a fluid to a second CSF region (which may be a same or different CSF region) maintained at a hydraulic pressure equal to a baseline intracranial pressure of the patient. The above amendments to the claims have been provided to construct the claim language in a manner more consistent with Par. 81 and 83 of the specification (see the PGPUB) to thereby provide additional clarity to the metes and bounds of the method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/18/2022